DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 8/15/2019.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel Geselowitz on 8/6/2020.
The application has been amended as follows: 
Claim 1, lines 10-12, replace “the mixture comprising cyclophosphazene…linked to each other” with –the mixture comprising 3 cyclophosphazene compounds containing, respectively, 3, 4, and 5 constituent units represented by formula (I) linked to each other—
Claim 2, lines 1-2, replace “A mixture of cyclophosphazene compounds that each comprise 3 to 15” with –A mixture of 13 cyclophosphazene compounds containing, respectively, 3 to 15—
Claim 3, line 1 replace “The mixture of cyclophosphazenes” with –The mixture of cyclophosphazene compounds--
Cancel claims 6-8 without prejudice.
Claims 12, 14-15, 20, 22-23, line 1, replace “obtainable” with --obtained--
Allowable Subject Matter
Claims 1-5, 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest references: Nakacho et al (US 2003/0092802). Nakacho teaches a method of reacting a mixture of halocyclophosphazene compounds with sodium salts of 2-allylphenol and 4-cyanophenol. However, Nakacho does not teach or fairly suggest the cyclophosphazene compound (I-A2) and (I-A3) are present  in an amount of 80 wt% or more in total in cyclophoshazene compound (I-A). In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763